case £20 ev-B8708:BEE Baeument 429 Filed Bertéet Page 4 ets

UNITED STATES OF AMERICA

Federal Trade Commission
WASHINGTON, D.C. 20580

 

Bureau of Competition

walk, Ys hedlattfeail Mh

Health Care Division £3 oA Khe
; G bs x [laayleone Aetevurlicn
The Honorable Denise Cote
Daniel Patrick Moynihan United States Courthouse Piesceet Neve Ve “? Ore we
500 Pearl Street, Room 1910 is an
New York, NY 10007 ;
oe selach eXbar aoe,

Re: FTC, et al. v. Vyera Pharmaceuticals, LLC, et al., 1:20-cv-00706 Or pL )

Dear Judge Cote: ioe Aewtife 7 |

The Federal Trade Commission respectfully requests permission to file under seal Pintiffs’
letter motion seeking spoliation sanctions against Defendant Martin Shkreli and the’following
supporting exhibits:

e Ex. A (excerpts from Shkreli’s interrogatory responses);

Ex. B (excerpts from Shicreli deposition transeript);

Ex. D (Feb. 4, 2021 letter from Casey to Black);

Ex. E (Mar. 8, 2021 letter from Casey to Black);

Ex. F (excerpts from Akeel Mithani investigational hearing transcript);
Ex. G (Apr. 30, 2021 letter from Mahoney to Black);

Ex. H (excerpts from Defendant Mulleady’s interrogatory responses); and
e Ex, 1 (Oct, 25, 2017 text exchange between Mulleady and Shkreli),

  

e* @ # @# @

The FTC requests that the Court seal all phone numbers and email addresses from Exhibits A, D,
E, G, H, and IJ, as they are sensitive personally identifiable information,

Pursuant to the Court’s orders (ECF 261 & 266), Defendants provided the following proposed
findings to justify their requests to seal or partially seal Exhibits A, B, D, F, and H:

e Ex. A. Shkreli requests to seal “the Messaging Accounts because they constitute personal
identifying information and/or personal information that is entitled to protection from
public disclosure.”

e Exs. B & D. Shkreli requests to seal “excerpts contain[ing] information that would
subject Mr. Shkreli to embarrassment, humiliation or ridicule, thus entitling it to
protection under the Protective Order.”

 
Ease 4:38-cv-BB7B8-BLE BacHAEnt 439 Filed Beta Rages ob

e Ex. F. The Corporate Defendants request to seal excerpts that “contain commercially
sensitive business information, and thus fall within the definition of ‘Confidential
Materia!’ under the Stipulated Protective Order.”

e Ex.H. Mulleady requests to seal compensation information as it is “sensitive personal
identifying information.”

For the same reasons, Plaintiffs also request permission to seal portions of the letter motion
describing the contents of these documents.

In accordance with Rule 7.B of Your Honor’s Individual Practices in Civil Cases and with the
requirements for electronically filing under seal, Plaintiffs will publicly file our letter and
Exhibits A, B, D, E, F, G, H, and 1 with the proposed redactions, as well as Exhibits C, J, and K,
which have no proposed redactions. On a separate docket entry, Plaintiffs will file under seal the
letter and exhibits with the proposed redactions highlighted.

Sincerely,

/s/ Markus H. Meier
Assistant Director

 

 
